Citation Nr: 0906835	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1970 to February 
1971, and nearly continuous active duty of active duty for 
training from April 1998 to April 2003, with additional 
active duty for training from February 2004 to August 2004, 
and from December 2005 to May 2006.  

Glaucoma and iritis were initially included on the Veteran's 
Notice of Disagreement from July 2007.  However, on the VA 
Form 9 from October 2007, the Veteran withdrew those issues 
from appeal.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in October 2008 by the 
undersigned Veterans Law Judge. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the claim for service connection.

During the October 2008 hearing, the Veteran raised 
entitlement to service connection for sinusitis, to include 
as secondary to his obstructive sleep apnea.  This issue is 
referred to the RO for appropriate action.   

FINDING OF FACT

The veteran's currently diagnosed obstructive sleep apnea 
likely developed during his active service. 






CONCLUSION OF LAW

Service connection for obstructive sleep apnea is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Obstructive Sleep 
Apnea

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is claiming entitlement to service connection for 
obstructive sleep apnea.  Service treatment records have been 
reviewed.  The Veteran's entrance examination from 1970 was 
lost; however, subsequent examinations prior to 2003 give no 
indicate that the Veteran began service with any type of 
sleep disorder.  

During the October 2008 hearing, the Veteran testified that 
he spoke with an examiner during a check up at the clinic at 
Pearl Harbor mentioning that he would like to talk to someone 
about sleep apnea because his neighbors told him that he 
rattled the walls [with his snoring] when he slept.  The 
Veteran stated that the examiner informed him that any 
examinations or tests for sleep apnea would delay the 
Veteran's departure for Thailand (his next duty posting), and 
it was recommended that he be tested when he left service.  
Seven months after his release from active duty in April 
2003, the Veteran underwent a sleep study in December 2003, 
by a private physician, and was diagnosed with severe 
obstructive sleep apnea.  The examination revealed he had a 
respiratory disturbance index of 53.7 and showed significant 
oxygen desaturation into the low 80's.  He was prescribed a 
constant positive airways pressure machine (CPAP).

The Board notes that the Veteran is competent to give 
evidence about symptoms he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board has no reason to 
doubt the credibility of the Veteran and therefore believes 
his statements concerning the symptoms he experienced during 
active duty are truthful.  The Veteran was initially 
diagnosed only seven months after discharge from active duty.  
Therefore, the Board finds that the Veteran's obstructive 
sleep apnea did occur during active service.  As the Veteran 
served such lengthy and nearly continuous service, the Board 
finds that the Veteran's statements about his delay in 
seeking treatment are credible.  Furthermore, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  As such, the Board 
finds that service connection for obstructive sleep apnea 
should be awarded.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


